                                                                                          FILED
                                                                                 2019 Mar-22 AM 10:37
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

RONNIE LEE FAGAN,               )
                                )
        Plaintiff,              )
                                )
v.                              )
                                )             Case No.: 5:18-cv-00516-KOB-SGC
DISTRICT           ATTORNEY FOR )
LAWRENCE COUNTY, ALABAMA, )
et al.,                         )
                                )
        Defendants.             )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on February 4, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 11). The magistrate

judge advised the plaintiff of his right to file specific written objections within

fourteen (14) days. (Id. at 12-13). On February 15, 2019, the plaintiff filed a

motion for an extension of time to file objections. (Doc. 12).

      On February 22, 2019, the plaintiff filed a “Motion to Stay Proceedings

Pending Disposition of In re Ronnie Lee Fagan, U.S. Supreme Court (2018).”

(Doc. 13). Within the latter motion, the plaintiff set forth his objections to the

magistrate judge’s report and recommendation, purported to amend his complaint

to include a “Fair Trial/Perez Doctrine claim,” and attempted to reserve the right to
file additional objections to the report and recommendation once the Supreme

Court resolves his pending petition. (Id. at 2-6).

      The plaintiff’s motion for an extension of time to file objections (Doc. 12) is

due to be DENIED as MOOT because the objections are set out in his

subsequently-filed motion to stay (Doc. 13). For the reasons that follow, the

plaintiff’s objections are OVERRULED, the amendment to his complaint is due to

be DISMISSED for failure to state a claim upon which relief can be granted, and

his motion to stay the proceedings (Doc. 13 ) is due to be DENIED.

      The plaintiff argues the Supreme Court and Eleventh Circuit cases

supporting the recommended dismissal of his claims pertain to defendants who

were found guilty after a fair trial and that this court cannot rule on his claims in

this action until the Supreme Court makes a determination regarding the fairness of

his first trial pursuant to a petition for a writ of mandamus pending before it. (Doc.

13 at 3, 8-46) (citing District Attorney’s Office for the Third Judicial District v.

Osborne, 557 U.S. 52 (2009); Cunningham v. District Attorney’s Office for

Escambia Cty., 592 F.3d 1237, 1266 (11th Cir. 2010)).

      In that petition, the plaintiff argues the trial court deprived him of counsel

and an opportunity to object to the discharge of an allegedly hung jury during his

first trial for rape in 1981. (Id. at 3, 5-6) (citing United States v. Perez, 22 U.S.

579, 580 (1824) (holding a trial court must use “the greatest caution” when


                                          2
exercising its “sound discretion” to declare a mistrial based on jury’s inability to

agree on verdict)). 1 Therefore, according to the plaintiff, double jeopardy barred

the second 1981 trial resulting in the rape conviction for which he now is

incarcerated. (Id.).

       The plaintiff currently is in state custody pursuant to a lawful rape

conviction and does not deny he has never filed a Rule 32 petition to gain access to

evidence for post-conviction DNA testing. Thus, the magistrate judge correctly

determined the plaintiff cannot rely on Brady v. Maryland, 373 U.S. 83 (1963), or

procedural or substantive due process to obtain such access. (Doc. 11 at 5-8). The

magistrate judge also correctly determined the plaintiff cannot challenge the

validity of his conviction in a § 1983 action. (Id. at 11).2



1
   The court notes that the plaintiff takes issue with the magistrate judge’s finding that a
comparison of DNA found at the scene of the crime with DNA obtained from the plaintiff
implicated the plaintiff in the rape on the ground DNA testing was not an accepted or admissible
forensic identification technique in the State of Alabama at the time of the plaintiff’s trial. (Doc.
13 at 2-3). In his complaint, the plaintiff stated the prosecution’s forensic expert testified
analysis of seminal stains on the victim’s clothing revealed the presence of H antigen and
allowed him to conclusively identify the plaintiff as the assailant because the plaintiff secreted H
antigen. (Doc. 1 at 17-18). Accordingly, to be more precise, the complaint infers a comparison
of antigens found in the seminal stains with antigens found in biological specimens obtained
from the plaintiff implicated the plaintiff in the rape. Regardless, the finding at issue was not
dispositive of the magistrate judge’s recommendation, and the magistrate judge’s reference to
DNA does not affect the court’s decision.
2
  The plaintiff believes the United States Supreme Court will grant his petition for a writ of
mandamus, overturn his rape conviction on double jeopardy grounds, and deem the mistrial an
acquittal. However, the plaintiff has not identified any Supreme Court precedent suggesting a
constitutional right to access DNA evidence for testing under such circumstances, and it is
apparent that any civil rights action based upon such a decision would not accrue until the
Supreme Court rendered its decision.
                                                 3
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the plaintiff’s objections,

the court ADOPTS the magistrate judge’s report and ACCEPTS her

recommendation. Therefore, in accordance with 28 U.S.C. § 1915A(b), this action

is due to be dismissed without prejudice for failing to state a claim upon which

relief can be granted.

      The court will enter a separate Final Order.

      DONE and ORDERED this 22nd day of March, 2019.




                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         4
